UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6479


KENNETH MASON,

                 Plaintiff - Appellant,

          v.

WEXFORD HEALTH SOURCES; ADRIAN HOKE, Warden,

                 Defendants - Appellees,

          and

TRISTEN TENNEY, Med. Adm.; NURSES JANE DOE 1 THROUGH 8,

                 Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00055-JPB-DJJ)


Submitted:   September 20, 2012              Decided:   November 6, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Mason, Appellant Pro Se.     Philip Cameron Petty, ROSE
PADDEN & PETTY, LC, Fairmont, West Virginia; Thomas E. Buck,
BAILEY & WYANT, PLLC, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      Mason   appeals     the     district     court’s    orders

accepting     the   recommendations         of     the    magistrate     judge     and

dismissing    his   42    U.S.C.   § 1983        (2006)     complaint.      We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                          Mason

v. Wexford Health Sources, No. 2:10-cv-00055-JPB-DJJ (N.D. W.

Va. Jan. 11, 2011; Jan. 20, 2012; Jan. 26, 2012).                           We deny

appellee Hoke’s motion to dismiss and deny Mason’s motion for

appointment of counsel.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and       argument    would   not    aid    the

decisional process.

                                                                            AFFIRMED




                                        2